Case 2:18-cv-10806-GAD-DRG ECF No. 13 filed 10/09/18   PageID.125   Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

VERSATUBE CORPORATION, a
Michigan corporation,
                                       Case No. 2:18-cv-10806
            Plaintiff,                 Hon. Gershwin A. Drain
                                       Magistrate Judge David R. Grand
v

FEDERAL INSURANCE
COMPANY, an Indiana corporation,

            Defendant.
                                                                             /

KEITH M. NATHANSON (P41633)            MICHELE A. CHAPNICK (P48716)
KEITH M. NATHANSON, PLLC               GREGORY AND MEYER, P.C.
Attorney for Plaintiff                 Attorneys for Defendant
2745 Pontiac Lake Road                 340 E. Big Beaver Road, Ste. 520
Waterford, MI 48328                    Troy, MI 48083
(248) 436-4833                         (248) 689-3920
kn@nathanson-law.com                   mchapnick@gregorylaw.com

PAUL S. MILLER (P48025)
SHAUN B. ISGRIGG (P78232)
SCHMIDT, ISGRIGG, ANDERSON
& MILLER, PLLC
Attorneys for Plaintiff
2745 Pontiac Lake Road
Waterford, MI 48328
(248)682-8800
paul@siamattorneys.com
                                                                             /

           STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 2:18-cv-10806-GAD-DRG ECF No. 13 filed 10/09/18       PageID.126    Page 2 of 4




      IT IS HEREBY STIPULATED by and between the parties that all claims

asserted herein be dismissed with prejudice and without costs to any party.

/s/ Keith M. Nathanson w/Consent             /s/ Michele A. Chapnick
KEITH M. NATHANSON (P41633)                  MICHELE A. CHAPNICK (P48716)
KEITH M. NATHANSON, PLLC                     GREGORY AND MEYER, P.C.
Attorney for Plaintiff                       Attorneys for Defendant
2745 Pontiac Lake Road                       340 E. Big Beaver Road, Ste. 520
Waterford, MI 48328                          Troy, MI 48083
(248) 436-4833                               (248) 689-3920
kn@nathanson-law.com                         mchapnick@gregorylaw.com

/s/ Paul S. Miller w/Consent
PAUL S. MILLER (P48025)
SHAUN B. ISGRIGG (P78232)
SCHMIDT, ISGRIGG, ANDERSON
& MILLER, PLLC
Attorneys for Plaintiff
2745 Pontiac Lake Road
Waterford, MI 48328
(248)682-8800
paul@siamattorneys.com




                                         2
Case 2:18-cv-10806-GAD-DRG ECF No. 13 filed 10/09/18    PageID.127   Page 3 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

VERSATUBE CORPORATION, a
Michigan corporation,
                                         Case No. 2:18-cv-10806
            Plaintiff,                   Hon. Gershwin A. Drain
                                         Magistrate Judge David R. Grand
v

FEDERAL INSURANCE
COMPANY, an Indiana corporation,

            Defendant.
                                                                              /

KEITH M. NATHANSON (P41633)              MICHELE A. CHAPNICK (P48716)
KEITH M. NATHANSON, PLLC                 GREGORY AND MEYER, P.C.
Attorney for Plaintiff                   Attorneys for Defendant
2745 Pontiac Lake Road                   340 E. Big Beaver Road, Ste. 520
Waterford, MI 48328                      Troy, MI 48083
(248) 436-4833                           (248) 689-3920
kn@nathanson-law.com                     mchapnick@gregorylaw.com

PAUL S. MILLER (P48025)
SHAUN B. ISGRIGG (P78232)
SCHMIDT, ISGRIGG, ANDERSON
& MILLER, PLLC
Attorneys for Plaintiff
2745 Pontiac Lake Road
Waterford, MI 48328
(248)682-8800
paul@siamattorneys.com
                                                                              /

                         ORDER FOR DISMISSAL




                                     3
Case 2:18-cv-10806-GAD-DRG ECF No. 13 filed 10/09/18    PageID.128    Page 4 of 4




      Upon the filing and reading of the above stipulation signed by counsel and

the Court being advised in the premises;

      IT IS HEREBY ORDERED that Plaintiffs' Complaint is dismissed with

prejudice and without costs to any party.

            This Order resolves the last pending claim in the
            above case, and closes the case.


IT IS SO ORDERED.

Dated: October 9, 2018
                                      s/Gershwin A. Drain
                                      U.S. DISTRICT COURT JUDGE




                                            4
